Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BN

 

SEVENTY-FIRST AMENDMENT

TO THE

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This SEVENTY-FIRST AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Charter Communications Holding Company, LLC, a
Delaware limited liability company (“Customer”). The effective date of this
Amendment is the date last signed below (the "Effective Date").  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement (CSG document No. 2298875) dated February 9, 2009,
as amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment. If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control. Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the Agreement.
Upon execution of this Amendment by the Parties, any subsequent reference to the
Agreement between the Parties shall mean the Agreement as amended by this
Amendment. Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

Now, therefore, CSG and Customer agree to the following as of the Effective
Date:

 

1.   Customer agrees to purchase and CSG agrees to provide an additional ****
(*) Vantage User IDs/Sessions.  Accordingly, pursuant to the terms of the Eighth
Amendment to the Agreement dated January 5, 2010 (CSG document no. 2301676), the
Twenty-fifth Amendment dated March 12, 2012 (CSG document no. 2311963), the
Thirty-second Amendment dated August 8, 2012 (CSG document no.  2313710), the
Thirty-ninth Amendment dated June 7, 2013 (CSG document no. 2502779), the
Forty-ninth Amendment dated June 13, 2014 (CSG document no. 2506656), the
Fifty-first Amendment dated July 24, 2014 (CSG document no. 2507373),  the
Fifty-fifth Amendment dated October 16, 2014 (CSG document no. 2508276) and this
Amendment to the Agreement, the number of Vantage User IDs/Sessions will be
increased from ***** ******* **** (***) to ***** ******* ***** (***) and
Customer shall be invoiced accordingly.

 

IN WITNESS WHEREOF the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Michael Ciszek

 

By:  /s/ Joseph T. Ruble

 

Name: Michael Ciszek

 

Name:  Joseph T. Ruble

 

Title:  VP - Billing & Collections

 

Title:  EVP, CAO & General Counsel

 

Date:  4/22/15

 

Date:  24 April 2015

 